Citation Nr: 0216232	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently rated as 30 percent disabling. 

(The issues of entitlement to an increased evaluation for 
cold injury residuals of the left hand and of the left foot, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.   

During a July 2002 Travel Board hearing before the 
undersigned member of the Board, the veteran raised the 
issues of entitlement to service connection for cold injury 
residuals of the right hand and of the right foot.  This 
matter is referred to the RO for appropriate action.  

Further development will be conducted on the issues of 
entitlement to an increased evaluation for cold injury 
residuals of the left hand and of the left foot, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

The veteran's generalized anxiety disorder is currently 
manifested by dysthymia, and sleep disturbance, and stress 
over family problems. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9400 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001). 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case.  Also in that statement of the case, the RO notified 
the veteran of VCAA provisions regarding VA's duty to notify 
the veteran about his claim and duty to assist the veteran in 
obtaining evidence to support his claim.  

The RO also notified the veteran of his responsibility to 
help the RO obtain all evidence necessary to support the 
claim by informing the RO of relevant medical records not 
already obtained.  The record shows that all pertinent 
evidence has been obtained.  The Board finds that the VA has 
satisfied provisions of the VCAA.  Quartuccio v. Princippi, 
16 Vet. App. 183 (2002)

I.  Factual Background

The service medical records show that the veteran was treated 
for gastrointestinal complaints.  he veteran was discharged 
from a VA hospital in September 1954 with a diagnosis of 
psychophysiologic reaction involving the gastrointestinal 
tract.  In November 1954 the RO granted service connection 
for a mixed psychoneurosis with gastrointestinal 
manifestations and assigned a 10 percent rating.  Following a 
VA social Survey, the RO in April 1977 increased the 10 
percent to 30 percent, which has remained in effect since 
that time.

A VA psychiatric examination was conducted in September 2001.  
The examination report shows that the veteran reported that 
he had had an auto accident and that at that time he retired 
at age 39.  He had had four children, and was involved in 
raising his grandchildren from his marriage.  He worked part 
time for his son in the swimming pool business.  He reported 
that he had a number of medical issues relating to cited 
physical conditions.  He reported that he had been last seen 
for mental health treatment sometime in the late 1980's when 
he became depressed following the death of his daughter.  

On examination, the veteran was cooperative and friendly but 
somewhat anxious.  He appeared to be of average intelligence.  
He was oriented as to time, place and person.  His memory 
function was within normal limits.  His affect was that of an 
anxious individual who still had anxiety states.  His motor 
activity was restless.  His judgement was fair and there was 
no evidence of any major thought disturbance.  The veteran 
reported some sleep disturbance.  He reported neither 
homicidal nor suicidal ideation.  There was mild dysthymia. 
The report contains a diagnosis of generalized anxiety 
disorder.  His global assessment of functioning score was 
recorded as 59.  At the time of the examination, the veteran 
reported that he had some emotional issues that he would like 
to review with a mental health counselor at VA.

VA treatment records dated from 1994 to 2001 reflect that 
late in September 2001 the veteran was seen on an outpatient 
basis by a psychologist at a VA mental health clinic.  The 
veteran stated that he had not had any mental health services 
because he had not felt the need.  Nor had he ever been on 
any psychiatric medications.  At that time, the veteran was 
very cooperative but was clear that he did not want any 
mental health services at that time.  For that reason, the 
treatment provider took a brief history and the veteran was 
allowed ventilation, support and problem solving regarding 
some recent stressors.  The treatment provider found the 
veteran to be well groomed and attired.  He was articulate 
and fully cooperative with the interview.  He showed no 
indication of psychotic process.  His affect was reactive, 
mood was mildly depressed, and he denied any suicidal or 
homicidal ideation or plan/intent, or history of such.  The 
veteran lived with his wife.  The treatment provider stated 
that the veteran's sleep was disrupted with thoughts of his 
son who was having problems.  This was the veteran's most 
significant stressor. 

A May 2002 VA outpatient record contains an impression that 
the veteran's primary problem was a general anxiety disorder.  
The treating physician did not believe that the veteran had a 
major depression and that there may be some mild depression.  
At that time a GAF score of 60 was recorded.

During a July 2002 Travel Board hearing before the 
undersigned member of the Board, the veteran testified in 
part that his generalized anxiety disorder caused sleep 
problems and he was not able to work.  He testified that he 
had trouble interacting with people, would get upset with 
people, and avoided crowds.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.
Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The RO has assigned a 30 percent rating for the veteran's 
psychiatric disorder, now diagnosed as a generalized anxiety 
disorder, in accordance with the criteria set forth in the 
VA's Schedule for Rating Disabilities.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2001).

Diagnostic Code 9400 provides for the evaluation of 
generalized anxiety disorder.  
A 30 percent disability evaluation is warranted for 
generalized anxiety disorder that is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability evaluation encompasses generalized 
anxiety disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9400 (2002).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DSM-IV).  The American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., (DSM-IV), indicates that a GAF score of 
51 to 60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, e.g., few 
friends, conflicts with peers or co-workers.

To summarize, the veteran's testimony and statements are 
deemed competent with regard to the description of the 
symptoms of his generalized anxiety disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.  

In this regard, the September 2001 VA examination report 
reflects that the veteran had not been seen for mental health 
treatment since the late 1980's, when he became depressed 
after his daughter died.  On examination, the examiner found 
only that the veteran manifested mild dysthymia.  Though the 
veteran had some sleep disturbance, there was no evidence of 
any major thought disturbance and he was oriented as to time, 
place and person.  His memory function was within normal 
limits.  He lived with his wife and worked part time with his 
son. 

Treatment records in 2001 and 2002 show that the veteran 
reported that he had not felt the need to seek any mental 
health services and had never been on any psychiatric 
medication.  His most significant stressor relates to 
problems related to his son.  These treatment records record 
that he was only mildly depressed.

Additionally, veteran has been assigned recorded GAF scores 
of 59 and 60, which are indicative of moderate symptoms, or 
moderate difficulty in social, occupational or school 
functioning.  The Board finds that the current findings do 
not satisfy the criteria for a 50 percent rating as set forth 
above.  Accordingly, as the preponderance of the evidence is 
against the veteran's claim, a rating in excess of 30 percent 
for generalized anxiety disorder is not warranted. 


ORDER

An evaluation in excess of 30 percent for generalized anxiety 
disorder is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

